DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 41-48, in the reply filed on 20 September 2022 is acknowledged.
Claims 28-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2022.

Claim Objections
Claim 47 is objected to because of the following informalities: the multiple uses of the word “wherein” seem unnecessary.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “complex” as it modifies “three-dimensional shape” in claim 41, line 3 is indefinite.  A substrate having a “three-dimensional shape” is generally understood in the art to mean a shape other than a flat sheet such as a bent sheet.1,2  The modifier “complex” is not defined in the specification and the examiner was unable to locate a definition in the art.  The term, complex, modifies “three-dimensional shape,” which suggests that the substrate must possess features that include more variation than simply a non-flat sheet.  It is unclear, however, what additional feature might be required by the term.  
Claim 45 is informative in ascertaining the scope of the term “complex.”  Claim 45 is presumed to further limit claim 41 and to include shapes that fall within the scope of the phrase “complex three-dimensional shape.”  However, the shapes recited in claim 45 fall within the definition of a three-dimensional shape, i.e., non-flat articles, but do not differ in any significant manner to suggest that the term “complex” adds structure to the substrate.  For these reasons, the term “complex” is deemed indefinite.
Claims 42-44 are rejected for failing to correct the deficiencies of claim 41.  
For purposes of examination, the phrase “complex three-dimensional shape” will be interpreted to mean other than a flat sheet. 
	Claim 48 is unclear as to whether the term “optionally” applies to the first “wherein” clause or the second “wherein” clause.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 recites that the substrate is one of various semiconductor compounds including silicon.  Claim 44 recites the substrate is silica (i.e., SiO2) which is different than silicon.  Therefore, claim 44 fails to include all of the limitations of claim 43.   For purposes of examination, claim 44 will be presumed to recite silicon in order to make the claim consistent with claim 43.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2016/0254395 A1).
Jiang et al. discloses a structure in which a silica antireflection coating is applied.  See paragraph [0007].  The silica coating is a monolayer of colloidal (i.e., nano) particles.  See paragraph [0032].  The substrate may have a complex geometry (i.e., complex three-dimensional shape).  See paragraph [0031].  The silica particles are attached (i.e., bonded) to the substrate via electrostatic attraction.  See paragraph [0032].  The layer remains on the substrate after formation and is therefore presumed to be “durable.”
	As to claim 42, Jiang et al. discloses that the nanoparticles may have a size of 100 to 200 nm.  See paragraph [0038].
	As to claims 43-44, Jiang et al. discloses that the substrate may be “a silicon substrate, a gallium arsenide (GaAs) substrate, a gallium antimonide (GaSb) substrate, indium phosphide (InP), gallium nitride (GaN), sapphire, and the like.”  See paragraph [0036].
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2016/0254395 A1) as applied to claims 40 and 43-44 above, and further in view of Yamanishi et al. (US 2013/0160849 A1)
	Jiang et al. anticipates claims 40 and 43-44 for the reasons recited above.  Jiang et al. teaches applying the antireflection layer to complex geometries and solar cells employing various semiconductors.  See paragraphs [0029], [0030] and [0036].  Jiang et al. fails to disclose that the silicon possesses the three-dimensional shapes recited in claim 45.
	Yamanishi et al. discloses a solar cell including a textured silicon layer (5) and an antireflection layer (11).  See paragraphs [0045], [0099]-[0102] and Figure 2(C), step B.  The antireflection layer may be silicon oxide.  See paragraph [0102]. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the antireflection layer of Jiang et al. as the antireflection layer of Yamanishi et al. because the process of Jiang et al. provides a simply, scalable, bottom up approach for forming antiglare coatings.  See paragraph [0031] of Jiang et al.
	The combination of references results in the antireflection coating of Jiang et al. on a glass substrate of Yamanishi et al. on a concavity/convexity-containing inner and outer surface of a silicon substrate.  The combination of references results in layers between the antireflective layer and the silicon substrate.  However, the claims employ “comprising” language which allows for addition features in the article.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2016/0254395 A1) as applied to claim 40 above, and further in view of Teranaka et al. (JP 2008088031 A).
	Jiang et al. anticipates claim 40 for the reasons recited above.  Jiang et al. fails to disclose applying the coating to the substrates recited in claim 46.
	Teranaka et al. discloses applying silica coatings to a micropipette in order to avoid discoloration.  See paragraph [0077].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the coating of Jiang et al. to coat a micropipette as suggested by Teranaka et al. because the resultant article would not discolor.

Claims 41-42 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (US 2012/0281292) in view of in view of Teranaka et al. (JP 2008088031).
As to claims 41 and 47, Baca et al. discloses an antireflective coating applied to glass substrates.   See the abstract and paragraph [0013].  The coating comprises a monolayer of nanoparticles that are bound together, and with the substrate, via a silica containing binder.  See Figure 1(c) and paragraph [0020], [0044] and [0060].  The binder is formed by drying and heating (paragraph [0060]) an alkali silicate solution which will result in the formation of a silica containing layer.  
Baca et al. fails to disclose that the substrate is a complex three-dimensional shape.  
Teranaka et al. discloses applying silica coatings to a micropipette in order to avoid discoloration.  See paragraph [0077].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the coating of Baca et al. to coat a micropipette as suggested by Teranaka et al. because the resultant article would not discolor.  As a result of the combination, the substrate is a complex three-dimensional shape.
	As to claim 42, the silica particles may have a size of between 80 nm and 150 nm.  See paragraph [0041].
	As to claim 46, Teranaka et al. suggests that the substrate may be a pipette.  See paragraph [0077].
	The transmittance property recited in claim 48 is presumed to be inherent to the coating of Baca et al. because the coating has a structure that is the same as the presently claimed article.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang et al. (US 2017/0222077) teaches a solar cell attached to a curved surface.  See Figure 5.  Bookbinder et al. (US 2013/0115441 A1) and Koch (US 2015/0064405 A1) teach a monolayer of silicon nanoparticles embedded in a binder.  He et al. (CN 104418509) teaches a silica nanoparticles on a substrate that is treated with an ethyl orthosilicate vapor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2015/0239770 discloses “the term “three-dimensional shape" refers to a shape or form other than a flat sheet.  The three-dimensional shape does not lie in a plane.”  See paragraph [0018].  
        2 US 20130189486 discloses “[s]ome electronic devices need non-flat screens and 3D shaped screens, such as a bended plane and folded edge for the reasons of design and technique.”  See paragraph [0002].